SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

250
CA 10-02279
PRESENT: SCUDDER, P.J., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


CHRISTINE BATTAGLIA, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

HELD’S JANITORIAL, INC. AND ISKALO
HOLDING CORPORATION, DEFENDANTS.
------------------------------------------
ISKALO ELECTRIC TOWER, LLC AND ISKALO
DEVELOPMENT CORP., APPELLANTS.


EUSTACE & MARQUEZ, WHITE PLAINS, MISCHEL & HORN, P.C., NEW YORK CITY
(SCOTT T. HORN OF COUNSEL), FOR APPELLANTS.

ANDREWS, BERNSTEIN & MARANTO, LLP, BUFFALO (ANDREW J. CONNELLY OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Frank A.
Sedita, Jr., J.), entered January 22, 2010 in a personal injury
action. The order granted the motion of plaintiff for leave to file
and serve an amended summons and complaint naming Iskalo Electric
Tower, LLC and Iskalo Development Corp. as defendants in place of
Iskalo Holding Corporation.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 1, 2011                       Patricia L. Morgan
                                                Clerk of the Court